Soates, C. J. The instructions given for defendant here, and the modification of plaintiff’s second instruction, were erroneous, and for which this judgment must be reversed. The general doctrine upon the subject of care and neglect, as laid down and applied, between common carriers and passengers and goods under their charge, is not the doctrine applicable to, and which governs circumstances like these. We gave to this subject a very careful consideration, and a full examination of authorities in the case of The Chicago and Mississippi Railroad Co. v. Patchin, 16 Ill. R. 198; and, upon further reflection, are more confirmed in the conviction that the true rule to fix the liability of plaintiffs and establish the rights of defendant in such cases was there suggested. And we must think it would promote the public good if these rights and liabilities were known and understood. A common impression that railroads are under the liabilities of insurance for persons they carry, and for the highest possible degree of care towards all persons and animals consorting about the track and trains, leads to a greater degree of carelessness in others than is compatible with their own safety or the interest of the roads. What could have been done by the company in this case more than is shown to have been done by the record, I am at a loss to conjecture, even had they been under the degree of care supposed. If juries will assess damages under such circumstances, parties asking them will only increase their misfortune by adding thereto costs. There is nothing in the record showing any want of care in the defendant, and to us the plaintiffs appear equally blameless. Judgment reversed and cause remanded for new trial. Judgment reversed. Skinner, Justice. Not having the record before me for examination, in connection with the foregoing opinion, I do not feel justified to dissent from the judgment of the court reversing the judgment below, but I deem it my duty here to enter my protest against the doctrine that .railroad companies in this State are not liable for injuries done by them to stock upon their roads, unless they be willfully and maliciously done, or by such gross negligence as is equivalent thereto. This I understand to be the rule laid down in the case of The Chicago and Mississippi Railroad Co. v. Patchin, referred to and approved in the foregoing opinion. I am aware that recent cases may be found apparently sanctioning this doctrine, especially in those States where by law the owner is a trespasser by permitting his stock to run at large upon the unenclosed grounds of another. By the settled law of this State stock may lawfully run and range_upon unenclosed lands, and I can find no satisfactory reason for distinguishing, in this respect, unenclosed railroads from common highways and open prairies and woodlands. The law must be the same in either case. It cannot be questioned, that for willful and malicious injuries to another’s property, and for injuries caused by such negligence as evinces a wanton disregard of consequences, legal liability universally attaches to the party in the wrong and causing the injury. In my opinion the law holds railroad companies to the same degree of care, and liable for the same degrees of negligence in case of injuries done by them to stock upon their unenclosed roads, as in case of injuries by individuals to stock upon the common highways and open lands of the State; and I can sanction no doctrine extending immunity in this respect to railroad companies not common to all. Persons and corporations must so use their property as to do no unnecessary injury to others, and the law is the same in regard to liability in the one case as the other. Nor am I prepared to concede that, in cases like the present, proof of the injury does not prima facie establish liability, requiring explanation in discharge of such prima facie liability. Railroad companies are common carriers, and the law is well settled that in case of injury to person or property in the course of their transportion, proof of the injury, or ordinarily accident and injury, presumes the fault of the common carrier, and devolves upon him the burthen of proving the facts in discharge of liability. I am not prepared to admit that this doctrine is not properly applicable to cases of injuries by railroads to stock upon their unenclosed roads. It is a common principle of the law that in actions for injuries to the person or property of another, which, according to the experience of mankind, are usually produced by the wrong of another, proof of the injury presumes the wrong, and the party committing it must prove his justification. Besides, the facts are peculiarly within the knowledge of the company and its servants, and easy of proof by the company. The owner of the stock finds them killed by a train of cars and their carcasses strewn upon the road, but the circumstances attending the killing he ordinarily knows nothing of, nor by whom they can be proved. The law should afford substantial remedies for wrongs, and when men learn that they are not obtainable through the law, there is danger of the worst of evils: the resort to that supposed redress suggested by feelings of passion and revenge.